Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered March 6, 2009. The order, insofar as appealed from, denied plaintiffs motion to preclude defendants from introducing evidence at trial in support of their first and second counterclaims and to dismiss those counterclaims.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Peradotto, Lindley and Gorski, JJ.